Citation Nr: 1135541	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-32 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include primary insomnia, rapid eye movement (REM) sleep related obstructive sleep apnea, and upper airway resistance syndrome.  

2.  Entitlement to an initial compensable disability rating for hypertension.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to October 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Columbia, South Carolina Department of Veterans' Affairs (VA) Regional Office (RO) and a September 2007 rating decision of the Atlanta, Georgia VARO, located in Decatur, Georgia.

The Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge in May 2011.  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the satisfactory and probative evidence of record demonstrates that a sleep disorder, to include primary insomnia, REM sleep related obstructive sleep apnea, and upper airway resistance syndrome, is related to his active service.

2.  The evidence of record demonstrates that the Veteran's current hypertension is productive of systolic pressures ranging from 110 to 160 and diastolic pressures ranging from 70 to 112.  





CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for the establishment of service connection for a sleep disorder, diagnosed as obstructive sleep apnea, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for an initial disability rating of 10 percent for hypertension have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for service connection in the January 2007 and September 2007 rating decisions, he was provided notice of the VCAA in September 2006 and July 2007.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran received additional notice in September 2006 and July 2007, pertaining to the downstream disability rating and effective date elements of his claims, and was furnished a Statement of the Case in September 2008 with subsequent re-adjudication in a December 2008 Supplemental Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Veteran's actions are also indicative of his actual knowledge of the requirements for substantiating his increased rating claim.  The Veteran presented testimony during his May 2011 Travel Board hearing that his hypertension warranted a compensable rating based upon blood pressure readings taken by a private physician and submitted those recordings into evidence.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim(s) in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, private medical records, VA outpatient treatment reports, VA examinations, and statements and testimony from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2010).

1.  Service Connection for a Sleep Disorder

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his current sleep disorder, diagnosed as obstructive sleep apnea, began during his active service and has continued since that time.  In a May 2011 Travel Board hearing, the Veteran testified that he believed his condition had persisted for several years prior to its diagnosis which would place its onset during his active service.  He reported that his wife noticed his sleep disorder symptoms, including loud snoring, difficulty breathing, and coughing, since the early 1990's and encouraged him to get it checked on a frequent basis.  

In a May 2011 statement, the Veteran's wife reported that they were married since January 1990 and, in his mid-twenties, he began to snore extremely loud and which got louder during his early thirties.  She reported that she would have to constantly wake him up throughout the night because his snoring became unbearable for her and continued to interrupt her sleep.  His wife also stated that she began to notice that the Veteran's breathing became interrupted at the same time and she would wake up and check if he was still breathing.  She reported that she insisted on several occasions to see his physician because she did not believe that to be normal sleep behavior.  

The Board finds that the Veteran's statements and testimony and the lay statement from his wife regarding his snoring, difficulty breathing, and coughing symptoms existing since active service are credible evidence of a continuity of symptoms of sleep problems since his active service.  See Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  

Service treatment reports reflect that the Veteran was treated for sinusitis in February 1991.  He complained of coughing in April 1998 and was diagnosed with post bronchitic cough.  He was treated in February 1999 for a follow up of a cough and was provided an inhaler, which was noted to not help, and an aerochamber.  In a July 2000 report of medical history, the Veteran reported having a history of congestion infection once a year.  In May 2001 he was treated for sinus trouble and was diagnosed with possible sinusitis and possible allergic rhinitis.  In October 2002 he was treated for sinus congestion and diagnosed with acute sinusitis and allergic rhinitis.  In May 2003 and June 2003 he was treated for a persistent cough and diagnosed in June 2003 with allergic rhinitis.  In May 2005, the Veteran was diagnosed with allergic rhinitis.  A May 2005 separation examination and report of medical history reflect normal findings of the Veteran's sinuses, ear, nose, throat, lungs and chest, and no sleep disorder or respiratory problems were reported by the Veteran.  

Private treatment records from November 2005 to June 2011 reflect that the Veteran has been diagnosed with obstructive sleep apnea.  

In an August 2006 fee-basis VA examination by QTC Medical Services, the Veteran was provided a psychiatric evaluation for his sleep disorder and a primary insomnia was provided in Axis I of the diagnosis.

In an October 2007 statement, a private physician, Dr. D.C.S., reported that the Veteran came to his office with a diagnosis of severe daytime hypersomnolence, nonrestorative sleep, loud snoring, and observed apneas.  Dr. D.C.S. found that studies revealed REM related obstructive sleep apnea and severe upper airways resistance syndrome and the Veteran was provided treatment, including a continuous positive airway pressure (CPAP) with significant improvement in his daytime hypersomnolence.  

In a January 2009 statement, a private physician, Dr. M.S., reported that the Veteran had sleep apnea syndrome, and a recent evaluation found that his chronic rhinosinusitis was adversely affecting his ability to tolerate the CPAP machine given for his sleep apnea syndrome.  

A May 2011 statement from Dr. D.C.S., revealed that the Veteran has been his patient since April 2007, at which time he was diagnosed with obstructive sleep apnea.  Dr. D.C.S. reported that the Veteran's sleep apnea developed over many years and by the time a patient had symptoms, it usually had been present for greater than five to ten years on the majority of patients.  

In June 2011, Dr. M.S. furnished a statement that the Veteran had been a patient of his practice since November 2005, he was clinically diagnosed to have sleep apnea syndrome in April 2007 after he reported loud snoring for a number of years, and he was subsequently evaluated by a pulmonologist and confirmed to have that condition.  

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current sleep disorder, to include primary insomnia, REM sleep related obstructive sleep apnea, and upper airway resistance syndrome, was incurred during his active service.  As noted above, the Board found that the Veteran's statements and testimony and the lay statement from his wife regarding his snoring, difficulty breathing, and coughing symptoms existing since active service are credible evidence of a continuity of symptoms of sleep problems since his active service.  The service treatment reports reflect treatment for a cough on several occasions during the Veteran's active service and he was treated for chronic sinusitis and allergic rhinitis from 2001 to 2005.  The post service medical evidence of record reflects that the Veteran is currently diagnosed with obstructive sleep apnea, also characterized as sleep apnea syndrome, and upper airway resistance syndrome.  

Finally, the Board finds that the statements by the Veteran's private physicians, taken with the lay statements of record, put the evidence in relative equipoise.  In particular, the Board notes the May 2011 statement by Dr. D.C.S. that the Veteran's sleep apnea developed over many years and by the time a patient had symptoms, it usually had been present for greater than five to ten years on the majority of patients, as well as the June 2011 statement of Dr. M.S. that the Veteran had been a patient since November 2005, and that he was clinically diagnosed to have sleep apnea syndrome in April 2007 after he reported loud snoring for a number of years.

Thus, the private physicians' statements and the credible lay statements put the evidence in relative equipoise as to the Veteran's current sleep disorder, to include primary insomnia, REM sleep related obstructive sleep apnea, and upper airway resistance syndrome.  

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for a sleep disorder, to include primary insomnia, REM sleep related obstructive sleep apnea, and upper airway resistance syndrome is warranted.  38 C.F.R. § 3.102 (2010).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

2.  An Initial Compensable Disability Rating for Hypertension

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - this practice is known as "staged ratings."  See id. at 126.

The Veteran's hypertension is currently rating under Diagnostic Code 7101, which provides for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under Diagnostic Code 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control; a 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more; a 40 percent rating is warranted for diastolic pressure predominantly 120 or more 40; and a 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104 (2010).  

Note 1 to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  

Note 2 to Diagnostic Code 7101 provides that hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be evaluated as part of the condition causing it rather than by a separate evaluation.

Note 3 to Diagnostic Code 7101 provides that hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease.  

Analysis

The Veteran contends that his current hypertension warrants a higher disability evaluation than the noncompensable (0 percent) rating currently assigned.  

Private and VA medical records from March 2006, within a year of the Veteran's claim, to December 2009 reflect that the Veteran's blood pressure readings included systolic pressures ranging from 110 to 160 and diastolic pressures ranging from 70 to 112.  

When separated out, private treatment records reveal blood pressure readings including:  120/82 in January 2006; 138/98, 146/88, 138/84, and 132/84 in July 2006; 130/108 in September 2006; 148/108 and 150/100 in November 2006; 122/98 and 120/86 in December 2006; 148/98, 138/98, 142/86, 142/88, and 158/98 in March 2007; 116/86, 110/90, 122/98, and 122/88 in April 2007; 120/80 in August 2007; 158/110 in October 2007; 125/85 in September 2007; 140/84 and 136/84 in March 2008; 128/90 in May 2008; 120/80 in June 2008; 140/110 and 134/86 in July 2008; 130/100 and 140/86 in October 2008; 136/80 in November 2008; 148/112 and 160/110 in December 2008; 120/70, 132/110, 120/98, 130/112, 138/110, 124/100, 138/108, 140/98, and 130/84 in January 2009; 150/106 and 130/100 in February 2009; 134/98 and 118/80 in May 2009 and 122/80 in December 2009.  

In an August 2006 fee-basis VA examination by QTC Medical Services, the Veteran's blood pressure readings were 120/100, 120/100, 120/98, 120/82 and 130/90.  Additional readings reported in a September 2006 addendum revealed blood pressure readings of 120/90 sitting, 124/92 standing, 126/90 lying, 134/88 sitting, 126/82 standing, and 136/96 lying.  

During a July 2007 VA examination, the Veteran's blood pressure readings were 122/88 and 120/84.  

After a careful and considered review of the record evidence and based on the evidence described above, the Board finds that the Veteran does meets the criteria for an initial rating of 10 percent, for hypertension, under Diagnostic Code 7101.  The Veteran's recorded blood pressure readings throughout the duration of the appeal demonstrate systolic pressures ranging from 110 to 160 and diastolic pressures ranging from 70 to 112.  In this regard, the Board notes that the recorded diastolic pressures of 100 or more of record constitute 17 out of the 61 total readings noted above, however, including the 10 additional borderline diastolic pressures of 98 or more noted above, the record demonstrates the Veteran's diastolic pressures of 98 or more constitute 27 out of the total 61 blood pressures noted above.  Therefore, while there are neither diastolic readings which are predominately 100 or more nor systolic readings which are predominately 160 or more, the Board resolves all doubt in favor of the Veteran and finds that diastolic pressures of record, including borderline pressures from 98 or above, when taken together, nearly approximate diastolic readings which are predominately 100 or more.  As such, a 10 percent disability rating under Diagnostic Code 7101 for hypertension is warranted.  

The Board also finds that the Veteran's hypertension does not meet the criteria for a higher disability rating under Diagnostic Code 7101 as the Veteran's diastolic pressures are not predominantly 110 or more and his systolic pressure is not predominantly 200 or more.  In this regard, the Board notes that the Veteran's highest systolic pressure of record is 160 and his recordings of 110 or more constitute only seven out of the total 61 blood pressures noted above.  Therefore, he clearly does not meet the criteria for a 20 percent disability rating under Diagnostic Code 7101.  Thus, the Board finds that a higher 20 percent evaluation is not warranted.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial disability rating of 10 percent for hypertension are met.  38 C.F.R. § 3.102 (2010).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Consideration

Based upon the findings discussed in detail above, and following a full review of the record, the Board determines that the record evidence favors a finding that the Veteran's hypertension should be rated at 10 percent, but no more, from March 7, 2007.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Additionally, the Board finds that at no point since the date of the claim has the disability been shown to be so exceptional or unusual as to warrant the assignment of a rating, higher than10 percent from March 7, 2007, on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).









	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a sleep disorder, to include primary insomnia, REM sleep related obstructive sleep apnea, and upper airway resistance syndrome, is granted.  

An initial 10 percent disability rating for hypertension is granted, subject to the provisions governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


